470 F.2d 187
Lewis E. TERRY, Appellant,v.SUPERINTENDENT OF FIELD UNIT #9, Appellee.
No. 71-1682.
United States Court of Appeals,Fourth Circuit.
Nov. 30, 1972.

Before HAYNSWORTH, Chief Judge, SOBELOFF, Senior Circuit Judge, and RUSSELL, Circuit Judge.
PER CURIAM:


1
Terry initially appealed to this Court after the Virginia District Court refused to grant habeas corpus relief.  Among his grounds for relief, Terry complained that he had been improperly given a longer jail sentence after retrial for the same offenses.  The second trial was conducted de novo in a separate state court system.  No affirmative reasons were given for imposing an increased sentence.


2
We applied North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), holding that the sentence could not exceed that imposed at the first trial, 4 Cir., 454 F.2d 591.


3
The Supreme Court granted a writ of certiorari, 409 U.S. 814, 93 S.Ct. 40, 34 L.Ed.2d 71.


4
On order from the United States Supreme Court, our decision has been reconsidered in light of Colten v. Kentucky, 407 U.S. 104, 92 S.Ct. 1953, 32 L.Ed.2d 584 (1972).  After such reconsideration, we now affirm the decision of the District Court, for Colten now supports it.


5
Affirmed.